Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “substantially” in “a substantially planar cover” is a relative term.
Regarding claim 5, applicant should clarify the structure and/or arrangement of the voltage instrument transformer’s coil/wire relative to the current instrument transformer’s coil/wire intended by “wherein the voltage instrument transformer comprise VT secondary wires (35) connected to the voltage transformer windings and in that the current instrument transformer CT comprises CT secondary wires connected to the current transformer core.”
Regarding claims 7 and 16, applicant should clarify the structure and/or arrangement of the current transformer core intended by “supported from below by said base disk insulator.”
supported from the above by said substantially planar cover.”
Regarding claim 11, there is no antecedent basis for “said VT secondary wires.”
Regarding claim 18, there is no antecedent basis for “said hollow core insulator or ceramic insulator” or “said base disk insulator to said basement” or “said VT secondary wires and said CT secondary wires running inside said secondary duct”.
Regarding claim 19, there is no antecedent basis for “said VT secondary wires” or “said metallic plate shell.”
Regarding claim 20, there is no antecedent basis for “said hollow core insulator or ceramic insulator” or “said base disk insulator to said basement” or “said VT secondary wires and said CT secondary wires running inside said secondary duct” or “said metallic plate shell.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-14 and 16-17 as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Preissinger [US 4,731,599] in view of Patel et al. [US 8,749,226 B2.]
Regarding claim 1, Preissinger discloses a combined instrument transformer for HV applications, characterized in that it comprises a current instrument transformer having a current transformer core [13] and a current transformer primary conductor duct/tube [18/19] fitted into 
Preissinger discloses the instant claimed invention except for a substantially planar cover.
Patel et al. discloses an instrument transformer [10] comprising:
- a current transformer [12];
- a voltage transformer [14]; and
- a housing [figure 2] enclosed the current and voltage transformer, wherein the housing further including a substantially planar cover [18.]
It would have been obvious at the time the invention was made to use the substantially planar cover of Patel et al. in Preissinger for the purpose facilitating mounting and/or assembling.
Regarding claims 2 and 4, Preissinger further discloses the enclosure is vertically mounted on a hollow core insulator [2] and a basement [3] and in that the support device is a base disk insulator [figure 1], wherein the base disk insulator separates the internal volume from the hollow core insulator.
Regarding claims 3 and 12, Preissinger further discloses the enclosure comprises first and second primary terminals [106, figure 1] for connection to a HV line and electrically connected to the current transformer primary duct and in that the support device is a base disk insulator.
as best understood in view of the rejection under 35 USC 112 second paragraph, Preissinger discloses the voltage instrument transformer VT further comprise VT secondary wires [200.2] connected to the voltage transformer windings and in that the current instrument transformer CT comprises CT secondary wires [6] connected to the current transformer core.
Regarding claims 7 and 16, as best understood in view of the rejection under 35 USC 112 second paragraph, Preissinger inherently discloses the coil/core assembly of the current transformer being supported by the base disk insulator [17.]
Regarding claims 8 and 17, as best understood in view of the rejection under 35 USC 112 second paragraph, Preissinger in view of Patel et al. inherently discloses the voltage transformer core is supported from the above by the substantially planar cover.
Regarding claim 9, as best understood in view of the rejection under 35 USC 112 second paragraph, Preissinger in view of Patel et al. inherently discloses the voltage coils or windings are supported from the above by the substantially planar cover.
Regarding claim 10, Preissinger discloses the hollow core insulator further including a secondary duct/tube [5] running inside the hollow core insulator from the base disk insulator to the basement wherein 
Regarding claims 13 and 14, Preissinger discloses the base disk insulator separates the internal volume from the hollow core insulator or ceramic insulator.
Claims 6, 11, 15 and 19-20, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Preissinger in view of Patel as applied to claim 1 above, and further in view of Stephanides [US 4,471,333.]


Preissinger discloses the instant claimed invention except for the use metallic in the shielded case/cover.
Stephanides discloses a current transformer [figure 1] having a coil/core assembly [1, 2, 3, 4] being shielded by shielding element [11] and metallic casing [6.]
It would have been obvious at the time the invention was made to use the teaching of shielded metallic casing/assembly structure of Stephanides in Preissinger, as modified, for the purpose improving shielding.
Regarding claims 11 and 18-20, as best understood in view of the rejection under 35 USC 112 second paragraph, Preissinger in view of Patel discloses VT secondary wire [200.2], CT secondary wire [6], wherein the secondary wire is running in the secondary duct or tube/conduit [5.]
Preissinger in view of Patel and Stephanides in combination would have been obvious to have the VT secondary wires and/or CT secondary wire [6] running inside the secondary duct or tube/conduit.
It would have been obvious to have the VT wires fitted inside the metallic shell/casing for the purpose of facilitating manufacturing and/or assembling/connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837